Citation Nr: 0616318	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  02-17 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for radiculopathy, 
right leg, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for radiculopathy, 
left leg, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to November 
1984.  This case comes before the Board of Veterans' Appeals 
(the Board) on appeal from March 2002 and December 2003 
rating decisions of the St. Petersburg, Florida, Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service and is 
not otherwise shown to be related to service.

2.  Tinnitus was not present in service and is not otherwise 
shown to be related to service.

3.  The veteran's right leg radiculopathy is manifested by 
pain, some loss of sensation, and occasional numbness, but 
with normal nerve conduction and muscle function.

4.  The veteran's left leg radiculopathy is manifested by 
pain, some loss of sensation, and occasional numbness, but 
with normal nerve conduction and muscle function.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

3.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's right leg radiculopathy are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code (DC) 8520 (2005).

4.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's left leg radiculopathy are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8520 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
December 2001, June 2003, and September 2004 that told her 
what was necessary for her claims to be granted.  With regard 
to elements (2) and (3), the Board notes that the RO's 
September 2004 letter notified the appellant of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help her get such things as medical 
records, or records from other Federal agencies, but that she 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2004 letter asked the appellant to tell VA 
about any additional information or evidence that will 
support her claim.  The Board finds that the requirements of 
the fourth notice element have been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the notification letters 
in June 2003 and September 2004.  The most recent SSOC is 
dated in March 2005.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, private treatment records, 
VA treatment records, and provided the veteran with several 
VA examinations over the years.  The veteran has not 
indicated that there is additional evidence available that is 
obtainable.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability".  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

The veteran's service medical records do not show any 
complaints of hearing loss or tinnitus.  The veteran's 
separation examination did not mention any complaints of 
tinnitus and the veteran's hearing was shown to be normal at 
the time of separation.  The VA treatment notes to not 
suggest any link to service for any hearing loss or tinnitus.  

The veteran was provided a VA audiometric examination in May 
1990 that showed no hearing loss disability.  Under VA 
regulations, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  
The VA examination in May 1990 did not show that the veteran 
met any of these criteria, the auditory threshold was below 
26 for all frequencies and the speech recognition scores were 
100 percent in both ears.

The veteran was provided a second VA examination in October 
2004.  The veteran complained of high-pitched tinnitus which 
she said began in service.   This examination found that the 
veteran did meet the criteria for a hearing loss disability 
with auditory thresholds of 26 or more at the 1000, 2000, 
3000, and 4000 Hertz levels in the left ear, and a speech 
recognition score of 92 percent in the right ear.  The 
examiner did not have access to the claims folder at the 
time, but was later able to review the claims folder and, 
after review on the claims folder in February 2005, she 
stated her opinion that the veteran's present hearing loss 
and tinnitus is not related to any acoustic trauma incurred 
in service.  The examiner based her opinion on the service 
medical records showing normal hearing at separation, and no 
complaints of hearing loss or tinnitus in service.  The Board 
also notes that the veteran's VA examination in May 1990 
showed no hearing loss disability.

Although the veteran may suffer from bilateral hearing loss 
and tinnitus, there is no medical evidence of a similar 
disability in service, and no medical opinion suggesting a 
link to service.  In fact, the VA opinion form February 2005 
indicates hearing loss and tinnitus are not related to 
acoustic trauma incurred in service.  Neither of the VA 
examinations, nor any private or VA treatment records suggest 
a link to service.  The veteran believes that these 
disabilities are related to service, but as a lay person, the 
veteran is not competent to testify to a medical diagnosis or 
etiology.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Therefore, the Board finds that service connection 
for bilateral hearing loss and tinnitus is not warranted.  
The preponderance of the evidence is against the veteran's 
claim and service connection for these disabilities is 
denied.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

III.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran's radiculopathy of the right and left legs is 
rated as 10 percent disabling bilaterally.  The veteran filed 
a claim seeking a higher rating.

VA and private treatment records show that the veteran has 
complained of bilateral leg pain radiating to below her 
knees.  She has also complained of numbness of her legs down 
to her feet at times, especially in the left leg.

The veteran had a VA examination in November 2001.  She 
complained of radicular pain in her legs.  There was no focal 
neurological deficit noted in the lower extremities and she 
had intact deep tendon reflexes. She had full strength of the 
hip, knee, and lower extremities.

The veteran had another VA examination in October 2003.  The 
veteran complained of pain in her legs after sitting for more 
than 30 minutes.  She also reported tingling and numbness in 
her left leg.  There was no bowel or bladder dysfunction.  On 
examination the veteran's strength was normal in the lower 
extremities and heel and toe raises were intact.  There was a 
burning sensation in the quadriceps on squatting.  Deep 
tendon reflexes were 3/4 on the left and 2/4 on the right and 
Achilles were 2+/4 bilaterally.  Pulses dorsalis pedis and 
posterior tibial were both 2+.  Straight leg raising was 
positive for the radiation of pain at 50 degrees.

The veteran was provided a VA neurological examination in 
October 2004.  The veteran complained of leg pain and an 
"electric shock" feeling.  She described a burning pain in 
the left leg, extending from the buttock to the lateral thigh 
region.  The veteran reported some numbness in the left 
lateral thigh area which  increased with prolonged standing 
or sitting.  The veteran also complained of a rare tingling 
sensation in her feet.  On examination pinprick sensation was 
decreased over the right lateral leg region.  Otherwise, 
pinprick, light touch, vibration, proprioception, and cold 
sensation appear to be intact.  There was no definite focal 
motor weakness noted, except that the veteran did have more 
difficulty with heel walking than with toe walking 
bilaterally.  Deep tendon reflexes were 2+ and equal.  Toes 
were down going.  Heel-to-shin maneuver was performed slowly, 
but without ataxia.  Nerve conduction studies of the lower 
extremities were performed and revealed no abnormalities, 
except prolonged left H reflex.  EMG of selected muscles of 
the lower extremities revealed no changes of denervation at 
the time of the examination.

Neurological disability of the sciatic nerve is evaluated 
under DC 8520.  Under DC mild incomplete paralysis of the 
sciatic nerve is rated as 10 percent disabling.  38 C.F.R. 
§ 4.124a, DC (2005).  A higher rating, of 20 percent, is 
warranted for moderate incomplete paralysis, a 40 percent 
rating requires moderately severe incomplete paralysis, and a 
60 percent rating is warranted for severe incomplete 
paralysis, with marked muscular atrophy.  Id.  Complete 
paralysis of the sciatic nerve, with foot dangle or drop, no 
active movements below the knee, flexion of knee weakened, or 
lost, warrants an 80 percent rating.  Id.

The Rating Schedule provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve.  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.

Based on the above, the Board finds no basis for a disability 
rating in excess of 10 percent for the veteran's 
radiculopathy of the right and left legs.  The veteran has 
essentially sensory involvement.  The nerve conduction tests 
were essentially normal other than a prolonged left H reflex, 
and the EMG of the muscles was normal.  The veteran has 
complained of pain and some numbness and tingling, but her 
reflexes were intact, and she has decreased sensation to 
pinprick on only one part of her right leg.  Pinprick, light 
touch, vibration, proprioception, and cold sensation appear 
to be intact for the rest of the right leg and for the entire 
left leg.  The veteran has some increased pain on standing or 
prolonged sitting, but no difficulty walking, and no 
limitation of motion of the legs.  As indicated above, the 
Rating Schedule provides that when the involvement is wholly 
sensory, the rating for incomplete paralysis should be for 
the mild degree, or at most, moderate.  The Board finds that 
the veteran's disability most closely approximates the mild 
degree, based on the limitation of even the sensory 
involvement, and the essentially normal range of motion and 
function of the legs.  Therefore, a rating in excess of 10 
percent is not warranted.  38 C.F.R. § 4.124a , DC 8520 
(2005).

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claims.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2005).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an increased evaluation for right leg 
radiculopathy, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for left leg 
radiculopathy, currently rated as 10 percent disabling, is 
denied.


____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


